Name: 93/317/EEC: Commission Decision of 21 April 1993 concerning the content of the code to be used on bovine ear marks
 Type: Decision_ENTSCHEID
 Subject Matter: farming systems;  research and intellectual property;  economic geography;  means of agricultural production
 Date Published: 1993-05-18

 Avis juridique important|31993D031793/317/EEC: Commission Decision of 21 April 1993 concerning the content of the code to be used on bovine ear marks Official Journal L 122 , 18/05/1993 P. 0045 - 0045 Finnish special edition: Chapter 3 Volume 49 P. 0215 Swedish special edition: Chapter 3 Volume 49 P. 0215 COMMISSION DECISION of 21 April 1993 concerning the content of the code to be used on bovine ear marks(93/317/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 92/102/EEC of 27 November 1992 on the identification and registration of animals (1), and in particular Article 5 (2) (a) thereof, Whereas this code must provide for each bovine animal to be identified individually and for its Member State and holding of origin to be identified; whereas a two-letter code should be used to identify each Member State; Whereas the holding of origin may be identifed by a number or a series of numbers unique to each holding; whereas each competent authority must choose the numbering system for holdings under its control; whereas the code must be completed by numbers or letters identifying the individual animal; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 1. The code on a bovine ear mark shall start with the letters identifying the Member State of origin in accordance with the following table: /* Tables: see OJ */ 2. The code shall be completed by a series of numbres and/or letters which make it possible to identify each animal individually along with the holding on which it was born. Article 2 This Decision is addressed to the Member States. Done at Brussels, 21 April 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 355, 5. 12. 1992, p. 32.